Appellant complains in his motion relative to the indentification of the package which the witness Boyd testified he saw in appellant's hands at the time appellant and his companion were first accosted by Mr. Boyd, the police officer, and urgently insists that the identification of this package with the one found in the yard, near where appellant and his companion passed in their flight from the officer, is so vague and indefinite that the same can not be considered the possession of recently stolen property. We do not think so. It is shown that appellant and his companion were in possession of a broken suit case, as well as a package wrapped up in a newspaper and tied with a string, such package having the shape and contour of shoes. That when accosted, appellant fled, and when later seen had no such package with him, but same was found in a yard, directly on the route followed by appellant in his flight. That it was the same package the witness was positive. He testified:
"I saw the package which I have testified to in the possession of the defendant, Leon Lang, and later on I found a similar package; those packages looked alike. I know they were one and the same package. It is my opinion that the packages were one and the same, based on the fact that they looked alike, because it was wrapped in a newspaper with a string tied around it. I know the two packages were the same one. I did not put any mark of identification on the package at the time I stopped the two boys. It is my opinion the packages were one and the same, based on the fact that they looked alike, because it was a newspaper and tied with a string. I looked at the package real well when I was talking to the two boys, and I noticed the size and shape of the package. You could tell the way it was wrapped what was in it. I didn't see the shoes in the package, but you could tell the shape of them; you could tell what was in it. The packages were the same; they were similar in shape and size. I can't tell the jury any peculiar way it was wrapped; it was just wrapped up with a string around it. It was about the only way you can wrap up shoes, I imagine."
We think this identification is sufficiently positive to meet the rules of circumstantial evidence. These shoes were a part of the property taken from the house.
The motion is overruled. *Page 471